Name: Seventeenth Commission Directive 77/179/EEC of 16 February 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1977-03-05

 Avis juridique important|31977L0179Seventeenth Commission Directive 77/179/EEC of 16 February 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 060 , 05/03/1977 P. 0015 - 0017 Greek special edition: Chapter 03 Volume 17 P. 0189 ++++SEVENTEENTH COMMISSION DIRECTIVE OF 16 FEBRUARY 1977 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 77/179/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE SIXTEENTH COMMISSION DIRECTIVE 76/603/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THIS DIRECTIVE PROVIDES FOR THE CONTENTS OF THE ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE USE OF THE GROWTH PROMOTER NITROVIN FOR CALVES AND POULTRY AND THAT OF THE EMULSIFIER GLYCERINE POLYETHYLENEGLYCOL RICINOLEATE , BOTH HITHERTO INCLUDED IN ANNEX II , HAVE BEEN WIDELY TESTED IN SEVERAL MEMBER STATES ; WHEREAS IT SHOULD THEREFORE BE AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT COMMUNITY LEVEL ; WHEREAS THE USE OF THE ANTIBIOTIC FLAVOPHOSPHOLIPOL FOR CATTLE FOR FATTENING HAS BEEN SUCCESSFULLY TESTED IN CERTAIN MEMBER STATES ; WHEREAS IT SHOULD BE AUTHORIZED SUBJECT TO CERTAIN CONDITIONS , AT LEAST AT NATIONAL LEVEL PENDING PERMISSION AT COMMUNITY LEVEL ; WHEREAS THE EMULSIFIER STEARYL CITRATE IS NO LONGER USED FOR THE MANUFACTURE OF FEEDINGSTUFFS ; WHEREAS IT SHOULD ACCORDINGLY BE DELETED ; WHEREAS IT IS NECESSARY TO CORRECT THE WORD " TRUTHAEHNE " USED IN THE ANNEXES TO THE GERMAN VERSION OF THE DIRECTIVE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS SET OUT IN THE FOLLOWING ARTICLES . ARTICLE 2 ANNEX I IS AMENDED AS FOLLOWS : 1 . IN PART E " EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS " , ADD : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*MINIMUM CONTENT*MAXIMUM CONTENT*OTHER PROVISIONS* *****PPM OF COMPLETE FEEDINGSTUFF** E 484*GLYCERINE POLYETHYLENEGLYCOL RICINOLEATE*ALL SPECIES OF ANIMALS****ALL FEEDINGSTUFFS* 2 . IN PART J " GROWTH PROMOTERS " , ITEM E 800 " NITROVIN " , ADD : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*MINIMUM CONTENT*MAXIMUM CONTENT*OTHER PROVISIONS* *****PPM OF COMPLETE FEEDINGSTUFF** ***CALVES*6 MONTHS*20*40** *****40 ( 1)*80 ( 1 )** ***TURKEYS*26 WEEKS*10*15** ***OTHER POULTRY , EXCEPT DUCKS , GEESE , LAYING HENS , PIGEONS*16 WEEKS*10*15** ARTICLE 3 ANNEX II IS AMENDED AS FOLLOWS : 1 . IN PART A " ANTIBIOTICS " , ITEM NO 16 " FLAVOPHOSPHOLIPOL " , ADD : NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*MINIMUM CONTENT*MAXIMUM CONTENT*OTHER PROVISIONS*PERIOD OF AUTHORIZATION* *****PPM OF COMPLETE FEEDINGSTUFF*** ***CATTLE FOR FATTENING**5*15*MAXIMUM DOSE IN THE DAILY RATION : 50 MG*31 DECEMBER 1978* 2 . IN PART C " EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS " , DELETE ITEMS NO 2 " GLYCERINE POLYETHYLENEGLYCOL RICINOLEATE " AND NO 6 " STEARYL CITRATE " . 3 . IN PART F " GROWTH PROMOTERS " , DELETE ITEM NO 1 " NITROVIN " . ARTICLE 4 IN THE GERMAN VERSION THE WORD " TRUTHAEHNE " , CONTAINED IN THE ANNEXES , SHALL BE AMENDED TO READ " TRUTHUEHNER " . ARTICLE 5 MEMBER STATES SHALL , NOT LATER THAN 1 OCTOBER 1977 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 6 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 FEBRUARY 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 364 , 31 . 12 . 1976 , P . 18 .